Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 13 Jan 2022 have been fully considered but they are not persuasive. The rejection of claims 1-16 under 35 USC 102 by Coffield has been maintained.
In response to applicant’s argument that the reference to Coffield fails to disclose the newly presented limitation “a compliant edge bolster formed outwardly of the edge region” in claim 1 (pg. 7-8), the rejection has been updated to identify which portion of Coffield’s polymeric frame meets the above limitation and to correspondingly explain how Coffield’s series of slits are arranged as newly recited. 

Applicant’s arguments with respect to claim(s) 17-19 have been considered but are moot because the ground of rejection does not rely on the interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection of claims 17-19 under 35 USC 102 by Line has been maintained, with an alternate interpretation of the reference.
In response to applicant’s argument that the reference to Line fails to disclose the newly presented limitation “wherein the undulating element extends outwardly from the 

Applicant’s arguments with respect to claim(s) 20-24 have been considered but are moot because the new ground of rejection does not rely solely on the reference, and corresponding interpretation thereof, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant’s argument regarding the newly presented limitation “wherein the recess is located between the plurality of slits and the compliant edge bolster” (pg. 10), the reference to Coffield has now been relied upon primarily for teaching the step of filling a plurality of slits with fill material.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffield (US 2016/0081477).
Claim 1- Coffield discloses a seat having the structure of the vehicle seat as claimed, comprising: 
a support structure (202), mounted on the pedestal (fig. 1, ¶ 55); a seat surface (100a); and 


    PNG
    media_image1.png
    157
    278
    media_image1.png
    Greyscale

wherein the flange (18) extends away from the seat surface (fig. 8 shows that the flange curves downward away from the surface 100a), wherein the seat surface is mounted to the frame (¶ 58, fig. 2, 4), wherein the frame (10a) is mounted to the support structure (fig. 1, ¶ 57); and 
wherein at least a portion of the edge region is flexible (¶ 59- last three sentences, ¶ 65), wherein the series of slits is located between the support structure (202) and the compliant edge bolster (fig. 1, 5A-B, ¶ 61- the structure 202 is mounted to and at the inner rail 40). With respect to the limitation “the edge region is flexible”, “flexible” is a relative term in the claimed invention’s field of endeavor and fully encompasses a plethora of objects that flex if enough pressure is applied to them. As such, the flange outer rail (42) in the edge region is flexible via the material from which it is comprised (¶ 65).


Claim 2- Coffield discloses the vehicle seat of claim 1, wherein the flange (18) extends inwardly from the seat surface (shown best in fig. 8, the flange 18 curves down towards the center as thus “extends inwardly” from the surface 100a).  
Claim 3- Coffield discloses the vehicle seat of claim 2, wherein the flange (18) has an arcuate shape (fig. 5A-B).  
Claims 4 and 5- Coffield discloses the vehicle seat of claim 2, wherein the series of slits are elongated in shape and are formed in an outer surface of the flange (fig. 6A-6B, the slits are formed in both upper and lower outer surfaces), wherein the series of slits form flexible regions in the flange (¶ 62, fig. 9); and wherein the series of slits are formed in the flange in a direction generally transverse to the seat surface (the seat surface extends in both length and width directions such that the slits are transverse relative to one of the surface extensions, fig. 4, 6A-6B).  
Claim 6- Coffield discloses the vehicle seat of claim 1, wherein the seat surface (100a) includes a carrier (104a) on a periphery thereof and wherein the frame has a recess for receipt of the carrier (fig. 6A, the projections 22 define recesses there-between).  

Claim 11- Coffield discloses the vehicle seat of claim 1, wherein the series of slits (the elongated gaps formed by the beams 44 and 50-52, fig. 6A-6B), are formed on the flange (18) as channels formed in an inner surface thereof, the channels forming flexible regions in the flange and defining a set of wafers (44, 50) between the channels.  In fig. 11-12B, an alternate configuration of the flange (18) discloses that the beams (44) form channels (54c), the channels forming flexible regions in the flange and defining wafers (like the beams 50, 52) between the channels.  
Claims 12-14 – Coffield discloses the vehicle seat of claim 11, (with reference to fig. 11) wherein contact of one of the set of wafers (44) with an adjacent one of the set of wafers limits flex of the frame (adjacent wafers 44c contact each other via wafers 105 defined in the seating surface); wherein contact of one of the set of wafers (44c) with an adjacent one of the set of wafers limits the flex of the flange in a direction (upward) and allows flex of the flange in an opposite direction (¶ 71); and wherein contact of one of the set of wafers with an adjacent one of the set of wafers limits the amount of flex in compression.  
.  

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Line (US 2017/355292).
Claim 17- Line discloses a vehicle seat, comprising: a support structure (lower lumbar region 32); a seat surface (upper cushion portion 55), shown in fig. 5; a molded polymeric frame (upper region 20 of carrier 18), having a flange (fig. 6, shown not designated) that extends inwardly and away from the seat surface (fig. 6 shows that the rear side of the frame 20 includes a rearwardly projecting flange disposed between the support elements 132, 130, wherein the seat surface 55 is on the front side of the frame 20); and a flexible connecting structure (42) coupling the frame (20) to the support structure (fig. 7-8), the connecting structure (42) including a flexible, undulating element (fig. 6) movable between an extended position (from lateral and vertical flexibilities) and a home position (¶ 43); wherein the undulating element (42) extends outwardly (in a rear direction and a downward direction) from the frame and away from the seat surface.  Figures 6 & 10 show that the element (42) bends slightly forward from the frame wall (28) forming a shallow forward curve, then largely rearward forming the wider rear curve (fig. 6), and finally slightly forward to the support wall (40) forming a second shallow forward curve; wherein the wider curve extends out from the frame (20) in the rear direction and away from surface (55) on the frame front side. Also, the undulating 
Claim 18- Line discloses the vehicle seat of claim 17, wherein the undulating element (42) has a double-angled shape in the extended position (“the double-angled shape” is an inherent feature of a sinusoidal element in a stretched configuration) and rolls to an undulating shape in the home position (fig. 6, 10).  The lateral and vertical flexibilities between the frame (20) and the support (32) provided by the element (42) discloses the element (42) is capable of assuming a stretched configuration. 
Claim 19- Line discloses the vehicle seat of claim 17, wherein the seat surface (55) includes a carrier (provided by the cover 74) on a periphery (100) thereof and the frame (20) includes a recess (defined by detents 96, fig. 6) for receipt of the carrier (¶ 39).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumpf (US 7594700) in view of Coffield (US 2016/0081477).

forming the frame (the formed frame 33 is shown in fig. 30-33), the frame having a recess (364), and a compliant edge bolster (356, col. 16: 7-10); and4
QB\71964517.1mounting the seat surface (210) to the recess (fig. 32 shows the surface 210 mounted via the carrier 362), wherein the recess (364) is located between the compliant edge bolster and the inner cushion recess (360).  
Stumpf does not teach the frame having a plurality of slits formed therein, flexing the frame to open the plurality of slits; and filling the plurality of slits with a polymeric material.

 Coffield teaches a method of making a vehicle seat having a support structure (202), a seat surface (100a) and a molded polymeric frame (10a) having an edge region (fig. 4-5A show that the frame front portion 12 has an inner edge region 40 that curves inward and downward from the seat surface 100a), comprising:
forming the frame (the formed frame 10a is shown in fig. 4), the frame having a compliant edge bolster (42), and (with reference to the embodiment of fig. 11) a plurality of slits (54c) formed therein;
flexing the frame to open the plurality of slits (¶ 71); and 
filling the plurality of slits (¶ 70) with a polymeric material (105), wherein the plurality of slits (54c) is located between the compliant edge bolster (42c) and the inner 
Based on these teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Stumpf with a plurality of slits and fills, as taught by Coffield, in order to provide a seat that is both rigid and resilient for effectively managing seat surface loads while comfortably supporting occupant body parts.  As a result, the modification would have yielded the predictable result of Stumpf’s recess (364) being disposed in the claimed location between Coffield’s plurality of slits (adjacent Stumpf’s cushion recess 360) and the compliant edge bolster (356).

Claim 21- Stumpf and Coffield teach the method of claim 20, wherein the seat surface (210) taught by Stumpf is mounted to a carrier (362).  
Claim 22- Stumpf and Coffield teach the method of claim 21, wherein the carrier (362) taught by Stumpf is fitted into the recess (364) to mount the seat surface (210) to the frame (fig. 32).  
Claim 23- Stumpf and Coffield teach the method of claim 22, wherein the seat surface (210) taught by Stumpf is a woven fabric formed from fibers (col. 16: 2-5), and wherein some of the fibers are relatively elastic and others of the fibers are relatively non-elastic (col. 16: 62-65).  
.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636